Case 1:18-mc-00037-LMB-JFA Document 15 Filed 01/30/19 Page 1 of 1 PageID# 125



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


In re APPLICATION OF REPORTERS                        )
   COMMITTEE FOR FREEDOM OF                           )       1:18-mc-37(LMB/JFA)
   THE PRESS TO UNSEAL CRIMINAL                       )
   PROSECUTION OF JULIAN ASSANGE                      )

                                            ORDER


       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that the Application of the Reporters Committee for Freedom ofthe Press to

Unseal Criminal Prosecution of Julian Assange [Dkt. No. 1] be and is DENIED WITHOUT

PREJUDICE.


       The Clerk is directed to forward copies ofthis Order to counsel of record and to close this

civil proceeding.

       Entered this 3^ day of January, 2019.

Alexandria, Virginia

                                                                   /s/
                                                    Leonie M. Brinkerna
                                                    United States District Judge
